Exhibit 10.113

LOGO [g86821g70k68.jpg]

                    , 2009

«Name»

 

  Re: Retention Bonus Agreement

Dear «FirstName»:

Cortex Pharmaceuticals, Inc. (together with any successor thereto or, if
applicable, the ultimate parent of any such successor, the “Company”) considers
it essential to the best interests of its stockholders to foster the continuous
employment of the Company’s key personnel. In this regard, the Company’s
Compensation Committee of the Board of Directors (the “Committee”) recognizes
that the possibility of a change of control of the Company may exist and the
uncertainty and questions that it may raise among key employees could result in
the departure or distraction of these personnel to the detriment of the Company,
its stockholders, and the potential purchaser of the company.

The Committee has decided to reinforce and encourage the continued attention and
dedication of key employees, including yourself, to their assigned duties
without the distraction arising from the possibility of a change of control of
the Company.

Retention Bonus. The Company hereby agrees that after this letter agreement has
been fully executed, you shall be entitled to receive a lump sum cash bonus
equal to six months of your base salary (subject to applicable withholding, the
“Bonus”) in the event that (a) a “Change in Control” (as defined in the
Company’s 2006 Stock Incentive Plan) occurs and (b) you remain continuously
employed with the Company (or a subsidiary of the Company) from the date hereof
through the date occurring three (3) months after the effective date of the
Change in Control (the “Payment Date”). The additional three months post-change
of control is to allow for an orderly transition of personnel and information
and to allow for an appropriate integration process, as needed. Should the new
controlling interest deem the period longer than needed, then the effective date
for payment of the bonus post-closing may be shortened.

The Bonus shall be payable by the Company on or as soon as practicable following
the Payment Date (but no later than fifteen (15) days thereafter) [for
executives and key employees: such Bonus shall be determined without regard to
any reduction of base salary applicable to Company executives and employees
which may be necessitated after the date hereof and prior to a Change in
Control]. Notwithstanding the foregoing, in the event that your employment is
terminated by the Company (or a subsidiary) after a Change in Control and prior
to the Payment Date without “Cause” (as defined below) or you resign for “Good
Reason” (as defined



--------------------------------------------------------------------------------

below) during such period, your Bonus shall be payable by the Company as soon as
practicable following the date of your termination of employment (but no later
than sixty (60) days thereafter), subject to you executing and not revoking
during any applicable revocation period a general release of all claims against
the Company in a form acceptable to the Company within sixty (60) days after
such termination of employment.

Cause. For the purposes of this agreement, “Cause” shall mean any one or more of
the following events: (a) your conviction of, or entry of a plea of “guilty” or
“no contest” to, a felony or a crime involving moral turpitude, (b) your
unauthorized use or disclosure of confidential information or trade secrets of
the Company (or a subsidiary) or any successor or parent or subsidiary thereof;
(c) your intentional misconduct, fraud, embezzlement or act of dishonesty that
has a material adverse impact on the Company (or a subsidiary) or any successor
or parent or subsidiary thereof; or (d) your intentional and continued refusal
or failure to act in accordance with any lawful and proper direction or order of
the Board or the appropriate individual to whom you directly or indirectly
report.

Good Reason. For purposes of this agreement, “Good Reason” shall mean the
occurrence of any of the following events after a Change in Control, without
your prior written consent: (a) a reduction of your annual base salary (from
annualized base pay prior to application of any temporary reduction in salary
between date of this contract and the change in control) of more than five
percent (5%), (b) the Company’s relocation of your principal place of employment
to a location which is more than thirty (30) miles from your principal place of
employment immediately prior to the Change in Control, or (c) a material
diminution in your authority, duties, or responsibilities. In order to invoke a
termination for Good Reason, you must provide written notice to the Company of
the existence of one or more of the conditions described in clauses (a), (b) or
(c) within 90 days after having knowledge of such condition or conditions, and
the Company shall have 30 days following receipt of such written notice (the
“Cure Period”) during which it may remedy the condition. In the event that the
Company fails to remedy any condition constituting Good Reason during the Cure
Period, you must terminate employment, if at all, within 90 days following the
end of the Cure Period in order to terminate employment for Good Reason.

IRC Section 409A. Notwithstanding anything in this letter agreement to the
contrary, any compensation payable hereunder that constitutes “nonqualified
deferred compensation” (“Deferred Compensation”) within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
which is designated hereunder as payable upon your termination of employment
shall be payable only upon your “separation from service” with the Company
within the meaning of Section 409A of the Code (a “Separation from Service”). In
addition, if you are deemed by the Company at the time of your Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which you are entitled hereunder is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
benefits shall not be provided to you prior to the earlier of (a) the expiration
of the six-month period measured from the date of your Separation from Service
or (b) the date of your death. Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum to you (or your
estate or beneficiaries), and any remaining payments due hereunder shall be paid
as otherwise provided herein.



--------------------------------------------------------------------------------

Other Terms and Conditions. Nothing contained in this agreement shall confer
upon you any right to continue in the employ of the Company, constitute any
contract or agreement of employment, or interfere in any way with the at-will
nature of your employment with the Company.

Your rights hereunder shall be in addition to any rights you may otherwise have
under all benefit plans or agreements of the Company to which you are a party or
in which you are a participant, including, but not limited to, any employee
benefit plans, bonus plans and equity incentive plans.

Please sign and return a copy of this letter to the Company, which shall then
constitute our agreement on this subject.

 

Sincerely,    Roger G. Stoll, Ph.D.

Executive Chairman of the Board

Cortex Pharmaceuticals, Inc.

 

Understood and agreed,           Date:      «Name»      